Barnard, P. J.:
The description of the village “ along the lower and upper bay of New York” was not intended to give an absolute and fixed boundary at the shore as it then existed, but a shifting terminus at the shore as it might exist, either by change in the natural banks or in the artificial shore. (Matter of City of Brooklyn, 73 N. Y., 179.) The village was extended to the bay, not as it existed at the passage of the act, but as it might exist after artificial structures were erected for the purposes of commerce. Whether a grant is permanent or shifting depends upon the construction of deeds and grants and upon the intent of the parties or upon the legislative intent. That this boundary was intended to be shifting, by the legislature, is very plain. The grant was to a village of municipal rights. It included all the upland along the bay of New York. The village was granted municipal privileges and no reason could exist why a narrow strip of land in front of the village should have been permitted to cut off the inhabitants from the bay or the village from jnrisdiction over the same after structures had been erected for commercial uses.
*243There should be judgment for the defendant upon the submitted case, with costs.
Peatt, J., concurred.
Judgment for defendant, upon submitted case, with costs.